       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 1 of 31                  FILED
                                                                              2021 Jun-11 PM 03:51
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ERIC LEWIS,                          )
                                     )
      Plaintiff,                     )
                                     )
v.                                   ) Case No.: 2:19-cv-00832-AMM
                                     )
HUBBLE POWER SYSTEMS,                )
INC.,                                )
                                     )
      Defendant.                     )

     MEMORANDUM OPINION ON DEFENDANT’S MOTION FOR
                 SUMMARY JUDGMENT

      This case is before the court on Defendant Hubbell Power Systems, Inc.’s

(“Hubbell”) Motion for Summary Judgment. Doc. 32. For the reasons explained

below, the motion is GRANTED.

      I.    BACKGROUND

      The undisputed facts material to Hubbell’s motion are as follows:

      Eric Lewis began work at Hubbell in 2010 as a grinder and material operator.

Doc. 34-1 at 9. In 2015 or 2016, Mr. Lewis was promoted to group leader, in which

position he was responsible for delegating tasks handed down from his supervisor.

Doc. 34-1 at 10; Doc. 34-2 at 108; Doc. 34-7 at 6–8. On April 30, 2018, while

working for Hubbell, Mr. Lewis was involved in an incident with another forklift

driver in which Mr. Lewis’s and the other employee’s forklifts made contact. Doc.
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 2 of 31




34-5 at 16–17, 34–35; Doc. 34-7 at 20. That day, Mr. Lewis also transported four

containers with a forklift. See Doc. 34-1 at 18, 21–22; Doc. 34-3 at 2–18; Doc. 34-6

at 33; Doc. 34-7 at 20–21. On May 8, 2018, Mr. Lewis’s employment was terminated

by Hubbell. Doc. 34-2 at 108–09. The Disciplinary Action Form memorializing Mr.

Lewis’s termination provides that “[f]ollowing an investigation into this incident[,

Hubbell] determined that [Mr. Lewis] . . . operat[ed] a forklift in an unsafe manner

and endanger[ed] the welfare of other employees while engaged in an altercation

with another forklift driver,” and that Mr. Lewis’s “conduct [wa]s unacceptable and

a violation of the Work Rules and safety policies.” Id. at 108.

      Hubbell “maintains Safety Rules that all employees and forklift operators are

expected to follow.” Doc. 41 ¶ 54; Doc. 49 ¶ 54; Doc. 34-2 at 9–11. Likewise,

Hubbell’s Work Rules apply to “all employees, no matter their position or job title.”

Doc. 41 ¶ 50; Doc. 49 ¶ 50. Hubbell’s Safety Rules contain a section on Lift Truck

Safety, which section provides that forklift drivers should “[n]ever carry more than

three (3) hoppers . . . .” Doc. 34-2 at 9–10. Further, Hubbell’s Work Rules provide

that Hubbell may take corrective action in response to certain employee conduct,

including creating or contributing to unsafe conditions, violating safety rules, driving

recklessly, and failing to perform assigned duties in an acceptable manner. Id. at 18–

20. Under the Work Rules, Hubbell’s potential corrective actions are listed in seven

steps, which steps include verbal warnings, written warnings, suspension, and



                                           2
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 3 of 31




discharge. Id. at 20. The Work Rules further provide that “[d]epending on the

severity of the offense[, Hubbell] may start or advance Corrective Action in Step #1

through Step #7 of the disciplinary progression as deemed appropriate.” Id.

      At the time of his termination, Mr. Lewis’s direct supervisor was Humberto

Hernandez. Doc. 34-1 at 10–11; Doc. 34-2 at 108. The incident was reported to the

Operations Manager at the time, Tom Quinn, Doc. 34-5 at 5; Doc. 34-6 at 10, who

signed the Disciplinary Action Form memorializing Mr. Lewis’s termination, Doc.

34-2 at 109. Charis McLaren, a Human Resources manager at the time Mr. Lewis

was terminated, informed Mr. Lewis of his termination during a phone conference

on May 8, 2018. See Doc. 34-1 at 33–34; Doc. 34-2 at 109; Doc. 34-5 at 16; Doc.

34-7 at 3. Ms. McLaren also signed Mr. Lewis’s Disciplinary Action Form

memorializing the termination of his employment. Doc. 34-2 at 108–09.

      II.    STANDARD OF REVIEW

      Summary judgment is appropriate when the party moving for summary

judgment establishes “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Clark v. Coats & Clark, Inc.,

929 F.2d 604, 608 (11th Cir. 1991). If the moving party has carried its burden, Rule

56 requires that the nonmoving party “go beyond the pleadings” and establish that

there is a material fact in genuine dispute. Celotex, 477 U.S. at 324–25; see also Fed.



                                          3
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 4 of 31




R. Civ. P. 56(c)(1)(A). A fact is “material” if it could “affect the outcome” of the

case. Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1303 (11th Cir. 2016)

(internal quotation marks omitted). A material fact is in “genuine” dispute if a

reasonable jury could return a verdict in favor of the nonmoving party. Id.

      In deciding a motion for summary judgment, the court’s function is not to

“weigh the evidence and determine the truth of the matter but to determine whether

there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). “[T]he evidence of the nonmovant is to be believed, and all justifiable

inferences are to be drawn in his favor.” Tolan v. Cotton, 572 U.S. 650, 651 (2014)

(citation and internal quotation marks omitted).

      III.   ANALYSIS

      Mr. Lewis alleges that Hubbell violated Title VII of the Civil Rights Act of

1964, 42 U.S.C. Section 2000e et seq., as amended by the Civil Rights Act of 1991

(“Title VII”) when it terminated Mr. Lewis’s employment “because of his race.”

Doc. 1 at 6–8 and ¶ 44. In his complaint, Mr. Lewis describes the April 30, 2018

forklift incident as follows: After Mr. Lewis “picked up four empty containers on

his forklift and began driving the forklift in the proper direction,” another Hubbell

employee “drove his forklift and blocked [Mr. Lewis] in order to take two of the

[four] containers.” Id. ¶¶ 9–10. Mr. Lewis then “attempted to proceed past [the other

forklift driver] and avoid [him], but [the other driver’s] forklift bumped into [Mr.



                                          4
        Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 5 of 31




Lewis’s] forklift.” Id. ¶ 11. The other driver then “grab[bed] two [of the four]

containers off the top of [Mr. Lewis’s] stack,” so Mr. Lewis “loaded two more empty

containers and . . . quickly drove away.” Id. ¶¶ 13–14.

       Mr. Lewis alleges that following that forklift incident he was “treated . . .

differently from other white employees involved in forklift accidents” because

Hubbell terminated him without allowing him “to be retrained or recertified.” Id. ¶¶

42–43. Mr. Lewis alleges that Hubbell “has not terminated any white employees for

forklift accidents[, and] . . . has retrained . . . and recertified white employees after a

forklift accident that resulted in damage.” Id. ¶¶ 32–33. Mr. Lewis also alleges that

“[n]o other employee has been disciplined at that plant for carrying four empty

containers” or “containers that were not perfectly level.” Id. ¶¶ 36–37.

       Under Title VII “[i]t shall be an unlawful employment practice for an

employer . . . to discharge any individual . . . because of such individual’s race . . .

.” 42 U.S.C. § 2000e-2(a)(1). When “a plaintiff relies upon circumstantial evidence

to support [their] discrimination claim,” the Eleventh Circuit “analyze[s] it

according to the familiar burden shifting framework established in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).” Smelter v. S. Home Care Servs. Inc.,

904 F.3d 1276, 1288 (11th Cir. 2018). The McDonnell Douglas framework is not

the only way to prove a claim of discrimination, see Lewis v. City of Union City, 918




                                            5
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 6 of 31




F.3d 1213, 1220 n.6 (11th Cir. 2019) (en banc), but the parties present their

arguments solely under that framework.

      Under the McDonnell Douglas framework, the plaintiff “bears the initial

burden of establishing a prima facie case of discrimination by showing (1) that [they]

belong[] to a protected class, (2) that [they] w[ere] subjected to an adverse

employment action, (3) that [they] w[ere] qualified to perform the job in question,

and (4) that [their] employer treated ‘similarly situated’ employees outside [the

plaintiff’s] class more favorably.” Lewis, 918 F.3d at 1220–21 (citing Holifield v.

Reno, 115 F.3d 1555, 1561–62 (11th Cir. 1997)). To establish the fourth element of

a prima facie case of discrimination, the plaintiff “must show that [they] and [their]

comparators are ‘similarly situated in all material respects.’” Id. at 1226; see also

Knox v. Roper Pump Co., 957 F.3d 1237 (11th Cir. 2020). If the plaintiff establishes

a prima facie case, “the burden shifts to the defendant to articulate a legitimate,

nondiscriminatory reason for its actions.” Lewis, 918 F.3d at 1221. If the defendant

carries its burden, “the plaintiff must then demonstrate that the defendant’s proffered

reason was merely a pretext for unlawful discrimination.” Id.

      Mr. Lewis has satisfied the first three elements of a prima facie case of

discrimination. First, Mr. Lewis asserts, and Hubbell does not dispute, that “as an

African American male, [he] is a member of a protected class.” Doc. 41 at 25; see

also Doc. 51 at 21–27. Accordingly, based on his race, Mr. Lewis belongs to a



                                          6
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 7 of 31




protected class under Title VII. See 42 U.S.C. § 2000e-2(a)(1). Second, the parties

do not dispute that Mr. Lewis was terminated from his employment with Hubbell,

Doc. 51 ¶ 9 and Doc. 41 ¶ 9, and termination is an adverse employment action, see

Monaghan v. Worldpay US, Inc., 955 F.3d 855, 860 (11th Cir. 2020) (“‘[T]angible’

or ‘adverse’ employment actions . . . consist of things . . . like terminations,

demotions, suspensions without pay, and pay raises or cuts . . . .”). Third, Mr. Lewis

asserts, and Hubbell does not dispute, that he “was qualified to do his job” as a jolt

molder and group leader, which position included the responsibility of forklift

operations. Doc. 41 at 25; Doc. 51 at 6 ¶ 7, 21–27. Hubbell also does not dispute that

Mr. Lewis was promoted to group lead around 2015 or 2016, Doc. 41 ¶ 43; Doc. 49

¶ 43, remained as a group lead until his termination on May 8, 2018, id., and obtained

a three-year forklift training certification on January 29, 2016, Doc. 41 ¶ 47; Doc.

49 ¶ 47. See Doc. 34-1 at 10; Doc. 34-2 at 22–23, 108; Doc. 34-7 at 6–8.

Accordingly, Mr. Lewis was qualified to perform his job.

      The parties dispute whether Mr. Lewis has established the fourth element of

a prima facie case. Mr. Lewis argues that “[a] sufficient comparator exists,” Doc. 41

at 26, and he offers five comparators: (1) John McCombs, (2) Brett Morgan, (3)

David George, (4) Stacy Williams, and (5) Gerald Burdette. Doc. 1 ¶¶ 26–28; Doc.

41 at 27–33. In order to meet his initial burden of establishing a prima facie case,

Mr. Lewis must show that at least one of those alleged comparators is “similarly



                                          7
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 8 of 31




situated [to him] in all material respects.” Lewis, 918 F.3d at 1226. Hubbell argues

that “[n]one of the potential comparators . . . were similarly-situated” to Mr. Lewis.

Doc. 51 at 26. Mr. Lewis argues that Hubbell “treated white employees more

favorably by offering white employees the opportunity to be retained and recertified

on the forklift after committing more egregious offenses that could have and did

endanger the welfare of other employees,” and “further treated white employees

more favorably than [Mr.] Lewis by allowing forklift safety violations to go

unreported, undocumented and uninvestigated.” Doc. 41 at 25.

      “[A] plaintiff proceeding under McDonnell Douglas must show that [they]

and [their] comparators are ‘similarly situated in all material respects.’” Lewis, 918

F.3d at 1226. This standard must be applied “on a case-by-case basis, in the context

of individual circumstances.” Id. at 1227. “Ordinarily, . . . a similarly situated

comparator . . . will have engaged in the same basic conduct (or misconduct) as the

plaintiff . . . ; will have been subject to the same employment policy, guideline, or

rule as the plaintiff . . . ; will ordinarily (although not invariably) have been under

the jurisdiction of the same supervisor as the plaintiff . . . ; and will share the

plaintiff’s employment or disciplinary history.” Id. at 1227–28 (internal citations

omitted). It is not “necessary for a plaintiff to prove purely formal similarities—e.g.,

that [they] and [their] comparators had precisely the same title[,] . . . [n]or will minor

differences in job function disqualify a would-be comparator.” Id. at 1227. Examples



                                            8
        Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 9 of 31




of “employees who are differently situated in material respects” include those “who

engaged in different conduct, who were subject to different policies, or who have

different work histories.” Id. at 1228 (internal quotation marks omitted). “An

employer is well within its rights to accord different treatment to employees who are

differently situated in ‘material respects’ . . . .” Id.

       In Lewis, the plaintiff, “an African-American woman” who was working as a

detective for the city police department, asserted race and gender discrimination

claims against the city following her termination, id. at 1218–20. The plaintiff

suffered a heart attack a year after she was promoted to detective “but was

[ultimately] cleared to return to work without any restrictions.” Id. at 1218.

Following her return, the police chief “announced a new policy requiring all officers

to carry Tasers,” and provided a “training associated with the new policy” that

required officers to “receive a five-second Taser shock.” Id. The plaintiff’s doctor

informed the police chief that she “would not recommend that either a Taser or

pepper spray be used either on or near [the plaintiff].” Id. at 1219 (internal quotation

marks omitted). The police chief “concluded that the restrictions . . . prevented [the

plaintiff] from performing the essential duties of her job,” and placed the plaintiff

“on unpaid administrative leave.” Id. After the plaintiff “had exhausted all of her

accrued leave,” but had failed to “complete[] the necessary FMLA paperwork,” her




                                              9
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 10 of 31




absence was deemed unapproved and she was terminated pursuant to a city policy

providing that unapproved leave of absences are grounds for dismissal. Id.

       The Eleventh Circuit adopted and applied in Lewis a new test for determining

whether the “similarly situated” requirement under McDonnell Douglas framework

is satisfied: Are the plaintiff and her/his alleged comparator “similarly situated in all

material respects”? Id. at 1226 (internal quotation marks omitted). The Eleventh

Circuit found that the plaintiff in Lewis failed to make out a prima facie case of

discrimination because her proffered comparators were not “similarly situated in all

material respects.” Id. at 1229.

       The Court observed that the plaintiff “and her comparators were placed on

leave years apart and pursuant to altogether different personnel policies and . . . for

altogether different conditions.” Id. at 1230. Specifically, the comparators were

placed on leave pursuant to the police department’s “Physical Fitness/Medical

Examinations” policy, which was not issued until two years after the plaintiff was

terminated. Id. By contrast, the plaintiff was discharged pursuant to the city’s

“Personnel Policy.” Id. Further, the comparators “flunked physical-fitness

requirements related . . . to ‘balance’ and ‘agility,’” and “were placed on leave . . .

to remedy the problems that caused their failures.” Id. By contrast, the plaintiff

“failed a training requirement . . . on the ground that she suffered from . . . a ‘chronic’

heart condition.” Id. Accordingly, the court held that “because they were subject to



                                            10
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 11 of 31




different personnel policies and placed on leave for different underlying conditions,”

they “were not similar to [the plaintiff] ‘in all material respects,’ and thus were not

valid comparators.” Id. at 1231.

      The Eleventh Circuit applied Lewis in Knox v. Roper Pump Co., 957 F.3d

1237 (11th Cir. 2020). In Knox, the plaintiff, “an African-American man and quality

test technician [for the defendant] for fifteen years, got into a fight with his adult

daughter . . . at their shared home.” Id. at 1240. The plaintiff’s daughter worked in

the same facility he did, but worked for one of the defendant’s “affiliated

companies.” Id. After the fight occurred, the plaintiff’s daughter complained to the

defendant’s human resources department, and the plaintiff was suspended from work

“[b]ecause violence against a coworker violated [the defendant’s] workplace

violence policy.” Id.

      After his suspension, the plaintiff complained to the defendant’s employee

ethics hotline “that he believed he was being discriminated against on account of

race because white employees who had violated the workplace violence policy had

been allowed to continue working.” Id. The defendant then told the plaintiff that “he

could keep his job if he completed anger management classes while on unpaid

leave,” and sent him a written Last Chance Agreement that included a release of all

claims against the defendant. Id. at 1240, 1242. The plaintiff refused to sign the

agreement unless the release was removed. Id. at 1240. The defendant refused to



                                          11
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 12 of 31




remove the release and fired the plaintiff. Id. Following his termination, the plaintiff

sued the defendant and its affiliated companies for retaliation and race

discrimination in violation of Title VII. Id. The district court granted summary

judgment on the plaintiff’s race discrimination claim “because [the plaintiff’s]

proposed comparators were not sufficiently similar,” and the Eleventh Circuit

affirmed. Id. at 1244, 1248.

      The plaintiff had provided three alleged comparators—a white employee who

“was not disciplined after a domestic violence incident with [his] [ex-]wife,” and

two other white employees who “got into a violent altercation at work and were

permitted to continue working with pay while they attended anger management

classes.” Id. at 1247. The court observed that the first comparator’s “ex-wife was not

and had never been an employee of [the defendant] or any other . . . subsidiary” of

the defendant. Id. Accordingly, the court found that he was not similarly situated

because, “although he was involved in a domestic violence incident outside work,

the altercation did not involve one of [the defendant’s] employees.” Id. The court

observed that the other two comparators “were involved in a fight at work,” which

“violated [the defendant’s] workplace violence policy.” Id. Unlike the plaintiff,

“[b]oth men were immediately terminated,” and “[n]either was offered a[] [Last

Chance Agreement] initially.” Id. However, “[w]eeks after their termination,” the

defendant rehired them “out of business necessity” and permitted them to work



                                          12
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 13 of 31




“while attending anger management courses.” Id. at 1247–48. Accordingly, the court

found that “their immediate termination and subsequent rehiring out of necessity

undermine [the plaintiff’s] claim . . . that they were similarly situated in all material

respects.” Id. at 1248. Finally, the court observed that the incidents involving the

proffered comparators “all occurred under different supervisors,” which is “still

another meaningful distinction.” Id.

      In determining whether a comparator is similarly situated in all material

respects, the court must consider whether the defendant’s decision-makers in the

plaintiff’s case knew about the comparator’s misconduct and “the known violations

[by the comparator] were consciously overlooked.” Jones v. Gerwens, 874 F.2d

1534, 1542 (11th Cir. 1989); accord Holley v. Georgia Dep’t of Corrs., 845 F. App’x

886, 889 (11th Cir. 2021) (citing Jones, 874 F.2d at 1542). In Jones, the Eleventh

Circuit held that a prima facie case “must show that” the supervisors who disciplined

the plaintiff were aware of the comparators’ misconduct “and that the known

violations were consciously overlooked,” and that evidence of a comparator’s

supervisor’s “previous tolerance” of misconduct is “relevant only if it could be

shown that” the decisionmakers who disciplined the plaintiff “knew of such

practices and did not act to discipline rule violators.” Jones, 874 F.2d at 1542. In

Holley, the Eleventh Circuit described Jones as setting forth a “principle . . . that a




                                           13
      Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 14 of 31




proffered comparator’s misconduct is relevant only if the decisionmaker knew about

it.” 845 F. App’x at 889 n.2.

      Bound by these legal standards, the court analyzes each of Mr. Lewis’s five

proposed comparators in turn:

   1. John McCombs

      John McCombs, Jr., who is white, was an employee at Hubbell who,

according to Mr. Lewis, had multiple (more than five) incidents in which he failed

to comply with company rules and policies regarding forklift safety. Doc. 34-1 at

27–29, 32–33, 40; Doc. 34-5 at 23. Mr. McCombs had two documented forklift

incidents within four days. Doc. 34-5 at 35–36; Doc. 34-6 at 45–46, 56–59. These

two incidents resulted in a Corrective Action Notice issued by Humberto Hernandez,

Mr. McCombs’s supervisor at the time. Doc. 34-6 at 45. In that notice, Mr.

McCombs was issued a written warning for his violation of Hubbell’s Work Rule

III.D.(12), which rule permits corrective action for an employee’s “[f]ailure to

perform assigned duties in an acceptable manner.” Id. The notice provided the

following description of the specific violations: “[O]n 9/9 [Mr. McCombs] hit [a]

rack with a stand up forklift[.] . . . On 9/13 [Mr. McCombs] was on a forklift and

struck a hopper into a table which ultimately struck another employee.” Id. The

Incident/Accident Investigation Form for the September 13, 2016 incident provides




                                       14
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 15 of 31




that Mr. McCombs was “[o]perating equipment unsafely,” and that the fundamental

cause of the incident was his “[n]ot following safety rules.” Id. at 57, 59.

      The Corrective Action Notice further provided that, following the September

9, 2016 incident, Mr. McCombs was given a “drug screen” and “retrained.” Id. at

45. The Incident/Accident Investigation Form for the September 13, 2016 incident

further provided that the immediate corrective action was to “[t]ake [the] license

from operator for an unspecified time period and issue a write up and give[] a

drug/alcohol screening”; the short-term corrective action was to “[e]nsure the area

ha[d] adequate room to maneuver [a] forklift safely”; and the long-term corrective

action was to “[r]etrain [Mr. McCombs] prior to [his] operator status reinstatement.”

Id. at 58–59.

      Sometime after those two forklift incidents, Ms. McLaren was informed of

the incidents by another employee. Doc. 34-5 at 24. Ms. McLaren then investigated

the incidents and determined that Mr. McCombs falsified his subsequent forklift

recertification training. Id. Mr. McCombs was then terminated for falsification of

his recertification paperwork. Id.; Doc. 34-6 at 46. Ms. McLaren did not know of

Mr. McCombs’s previous forklift incidents prior to her investigation. Doc. 34-5 at

20, 24.

      The form memorializing Mr. McCombs’s discharge was issued by Ms.

McLaren. Doc. 34-6 at 46. It is undisputed that Mr. Lewis was Mr. McCombs’s



                                          15
         Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 16 of 31




group lead, and that their supervisor at that time was either Mr. Kasebier or Mr.

Hernandez. Doc. 34-1 at 32–33; Doc. 34-5 at 24. Hubbell’s environmental health

and safety manager at that time was Alicia Yarbrough. Doc. 34-1 at 48; Doc. 34-4

at 65.

         Mr. Lewis asserts that Mr. McCombs “was engaged in the same basic

misconduct” as Mr. Lewis—“violating safety rules and operating a forklift in an

unsafe manner.” Doc. 41 at 28; Doc. 34-2 at 108; Doc. 34-6 at 57. He further asserts

that Mr. McCombs’s actions “amount[ed] to a clear disregard of safety and work

rules and could and did seriously endanger himself and other employees.” Doc. 41

at 29. Further, Mr. Lewis asserts that Mr. McCombs was “subjected to the same

employment policies” as Mr. Lewis. Id. at 27. Additionally, Mr. Lewis asserts that

Mr. McCombs is a proper comparator because fell within the “same supervisory

chain of command” as Mr. Lewis. Id. at 33.

         Here, like in Lewis, Hubbell’s disciplinary actions in response to Mr. Lewis’s

and Mr. McCombs’s incidents occurred years apart. Lewis, 918 F.3d at 1230. Mr.

McCombs’s documented misconduct involving forklifts occurred in September

2016. Doc. 34-6 at 45. Mr. McCombs was issued a written warning for his two

documented forklift incidents on September 15, 2016, id., and he was ultimately

discharged for falsifying his forklift recertification training on September 22, 2016,




                                           16
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 17 of 31




id. at 46. Mr. Lewis’s misconduct involving forklifts occurred on April 30, 2018,

and he was subsequently discharged on May 8, 2018. Doc. 34-2 at 108.

      Mr. Lewis has not established which of Hubbell’s rules and policies were

applied to him after his forklift contacted another forklift, nor has he established that

such rules and/or policies are the same as the one applied to Mr. McCombs following

his two forklift incidents. The Corrective Action Notice regarding Mr. McCombs’s

two documented forklift incidents specifically names the Work Rule that he

violated—“III.D.(12) – Failure to perform assigned duties in an acceptable manner.”

Doc. 34-6 at 45. The Incident/Accident Investigation Form regarding Mr.

McCombs’s second documented forklift incident provided that he “[o]perat[ed]

equipment unsafely” and was “[n]ot following safety rules,” but that form does not

state any other specific rules or policies that he violated in addition to Work Rule

III.D.(12). Id. at 57. Mr. Lewis’s Disciplinary Action Form regarding his forklift

incident provided that he “operat[ed] a forklift in an unsafe manner” and

“endanger[ed] the welfare of other employees while engaged in an altercation with

another forklift driver” in “violation of the Work Rules and safety policies,” but it

does not state the specific rules that Mr. Lewis violated. Doc. 34-2 at 108.

      Further, in this case, unlike in Lewis, undisputed evidence demonstrates that

at least one rule applied to Mr. Lewis was not applied to Mr. McCombs. Mr. Lewis’s

statement of additional undisputed facts provides that “[t]he safety rules indicate that



                                           17
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 18 of 31




employees should carry no more than three hoppers; however, no one, other than

[Mr.] Lewis and [the other African American forklift driver involved in the April

30, 2018 incident], has been disciplined for violating this policy.” Doc. 41 ¶ 77; see

also id. ¶ 55; Doc. 49 ¶ 55. Hubbell does not dispute this implied admission by Mr.

Lewis that the Safety Rule providing that forklift drivers should “[n]ever carry more

than three (3) hoppers” was applied to him following the April 2018 forklift incident.

Doc. 49 ¶ 77; Doc. 34-2 at 10. Accordingly, at least one of the rules Mr. Lewis was

subjected to in response to his lifting four containers on his forklift is not the same

rule applied to Mr. McCombs following his two documented forklift incidents.

      Mr. Lewis also has not established that he and Mr. McCombs participated in

the same basic conduct or misconduct. See Lewis, 918 F.3d at 1227–28. Mr. Lewis’s

and Mr. McCombs’s misconduct is similar in that they were both involved in forklift

incidents, but the forklift incidents are dissimilar. Mr. Lewis’s basic misconduct

involved transporting more containers on his forklift than is permitted by Hubbell’s

Safety Rules, as well as his forklift contacting a forklift that was in use by another

employee. Mr. McCombs’s basic misconduct during his two documented incidents

involved hitting a rack with his forklift, and striking a hopper into a table, which

table then contacted another employee. Mr. Lewis asserts that “[i]t is undisputed that

[Mr.] McCombs had more than five forklift incidents including the following: falling

asleep on the forklift causing the load carried to run into a pole; hitting the



                                          18
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 19 of 31




woodworking machine with the forklift; hitting the guard rail by the mens [sic]

restroom; operating a standing forklift that he was not licensed to operate; hitting the

belt guard with the forklift,” Doc. 41 ¶ 86, and Hubbell disputes the assertion that

Mr. McCombs had over five forklift incidents, Doc. 49 ¶ 86. In any event, even

viewing the disputed facts in the light most favorable to Mr. Lewis, none of the

alleged incidents involving Mr. McCombs involved an overloaded forklift or a

forklift that made contact with another forklift. In other words, Mr. McCombs’s

forklift contacted inanimate objects, while Mr. Lewis overloaded his forklift and

contacted another forklift that was being driven by another employee.

      Although Mr. Lewis and Mr. McCombs share some employment and

disciplinary history, their histories are dissimilar in several respects. Their similarity

is that, at some point before Mr. McCombs’s termination in September of 2016, Mr.

Lewis and Mr. McCombs were in the same department, where Mr. Lewis was Mr.

McCombs’s group leader and they shared the same supervisors. Doc. 34-1 at 32–33;

Doc. 34-5 at 24. And both Mr. Lewis and Mr. McCombs operated forklifts. The

record also reflects that Mr. McCombs and Mr. Lewis each received only one

disciplinary notice for their respective forklift incidents—Mr. McCombs received a

Corrective Action Notice in response to his two forklift incidents in September 2016,

see Doc. 34-6 at 45, and Mr. Lewis received a Disciplinary Action Form in response

to his forklift incident in April 2018, Doc. 34-2 at 108.



                                           19
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 20 of 31




      The dissimilarities are that Mr. Lewis began working for Hubbell in 2010 as

a grinder and material operator, and in 2015 or 2016 he was promoted to group

leader. Doc. 34-1 at 9–10; Doc. 34-2 at 108, Doc. 34-7 at 6–8. At the time of his

forklift incident and discharge in 2018, Mr. Lewis was part of the BMM Molding

Department and held a group leader position. Doc. 34-2 at 108. According to Mr.

McCombs’s two Disciplinary Action Forms, at the time of his documented forklift

incidents and termination, Mr. McCombs was part of the Brass Grinding Department

and a foundry specialist. Doc. 34-6 at 45–46. Mr. Lewis has not established that

these dissimilarities are purely formal, and not material.

      Further, after Mr. Lewis’s 2018 forklift incident, his disciplinary form

provided that he was “discharged” for “operating a forklift in an unsafe manner and

endangering the welfare of other employees while engaged in an altercation with

another forklift driver.” Doc. 34-2 at 108. After Mr. McCombs’s 2016 forklift

incidents, Mr. McCombs’s disciplinary form makes no mention of an altercation or

of another forklift driver; Mr. McCombs’s form provided that he was issued a

“[w]ritten [w]arning . . . as a result of 2 [forklift] incidents in 3 working days.” Doc.

34-6 at 45.

      As with their employment and disciplinary history, Mr. Lewis’s and Mr.

McCombs’s supervisors at the time of their forklift incidents overlap in some ways

and differ in others. It is undisputed that on the date of Mr. Lewis’s forklift incident,



                                           20
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 21 of 31




certain employees first reported the incident to the Senior Human Resources

Representative, Sarah DeFanti, who started an investigation. Doc. 34-1 at 22–24, 30;

Doc. 34-6 at 10–11; Doc. 34-7 at 20–21. Ms. DeFanti and the Operations Manager,

Tom Quinn, then spoke with Mr. Lewis and informed him that he was suspended

without pay while a further investigation was conducted by Ms. McLaren, who was

out of the office on April 30, 2018. See Doc. 34-1 at 22–24, 26, 30; Doc. 34-2 at

108–109; Doc. 34-5 at 4–5; Doc. 34-6 at 10–11; Doc. 34-7 at 4, 20–21. After Ms.

McLaren’s investigation, she discharged Mr. Lewis in a phone conference on May

8, 2018. Doc. 34-1 at 26, 33–34; Doc. 34-5 at 16. Further, Tom Quinn was the

manager who signed the form memorializing Mr. Lewis’s termination. Doc. 34-2 at

108–09; Doc. 34-5 at 16; Doc. 34-6 at 10. Although Humberto Hernandez was Mr.

Lewis’s supervisor at the time of the forklift incident and instructed him to go to the

office after that incident, the record does not reflect any other involvement by Mr.

Hernandez in Hubbell’s response to the incident. Doc. 34-1 at 10, 22–24, 46.

      At the time of Mr. McCombs’s documented forklift incidents, Humberto

Hernandez was his supervisor. Doc. 34-6 at 45, 59. Mr. Hernandez issued the written

warning for such conduct. Id. at 45. As reflected in the incident form involving the

second documented forklift incident, Brandon Partain and Alicia Yarbrough were

the persons responsible for taking corrective action against Mr. McCombs in

response to that incident. Id. at 58–59. Mr. Quinn’s name was also provided on that



                                          21
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 22 of 31




incident form in a section titled “Other,” but the form does not indicate his

involvement in Hubbell’s response to that incident. Id. Further, it is undisputed that

Ms. McLaren did not know of Mr. McCombs’s documented forklift incidents until

an employee told her about them and she began an investigation. Doc. 34-5 at 20,

24; Doc. 34-6 at 46. Ms. McLaren’s investigation uncovered that Mr. Combs

falsified his forklift recertification training, for which conduct he was terminated on

September 22, 2016. Doc. 34-6 at 46.

      There is no dispute that Ms. McLaren, who was the decisionmaker regarding

Mr. Lewis’s termination following his forklift incident, was unaware of Mr.

McCombs’s misconduct until she began her investigation into his falsification of

recertification training. Doc. 34-5 at 20, 24; see also Doc. 41 at 29 (“It is undisputed

that McLaren lacked knowledge of any of McCombs’ forklift incidents prior to her

investigation . . . .”). Because Mr. Lewis does not dispute that Ms. McLaren was

unaware of Mr. McCombs’s forklift incidents, Mr. McCombs’s misconduct is

inapposite. See Jones, 874 F.2d at 1541–42 (holding that a prima facie case of

discrimination requires a showing that the relevant decisionmakers were aware of

the proffered comparators’ misconduct and that such misconduct was consciously

overlooked); see also Holley, 845 F. App’x at 889 (“[A] proffered comparator’s

misconduct is relevant only if the decisionmaker knew about it.”).




                                          22
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 23 of 31




      Further, there is no dispute that Mr. Hernandez, who was the decisionmaker

about Mr. McCombs’s written warnings following his two forklift incidents, was not

involved in the corrective actions taken by Ms. McLaren in response to Mr. Lewis’s

forklift incident. Doc. 34-1 at 22–24, 33–34, 46; Doc. 34-2 at 108–09; Doc. 34-5 at

16; see also Doc. 41 at 35 (“Lewis’ testimony [is] that Hernandez would not have

any knowledge of the incident on April 30, 2018 beyond asking Lewis to report to

the office.”). Likewise, Ms. McLaren testified that she was unaware of the corrective

actions taken by Mr. McCombs’s supervisor, Mr. Hernandez, in response to his

forklift incidents. Doc. 34-5 at 20.

      Although Mr. Lewis and Mr. McCombs shared at least two of the same

supervisors at the time of their forklift incidents (Mr. Hernandez and Ms. McLaren),

Mr. Lewis cannot show that Ms. McLaren treated Mr. McCombs more favorably

after his forklift incidents because she was unaware of those incidents, nor can he

show that Mr. Hernandez treated Mr. McCombs more favorably because Mr.

Hernandez was not a decisionmaker regarding Mr. Lewis’s termination.

Accordingly, Mr. McCombs is not a valid comparator for Mr. Lewis.

   2. Brett Morgan

      Mr. Morgan, a white man, was involved in an incident in which his forklift

mast struck a roll up door when he attempted to drive thorough it. Doc. 34-6 at 60.

Mr. Morgan was not disciplined or terminated in relation to this incident. Doc. 34-5



                                         23
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 24 of 31




at 36–37. Ms. McLaren did not investigate this forklift incident and did not have any

personal knowledge of the incident. Doc. 34-5 at 18, 36. The Incident/Accident

Investigation Form documenting this incident provided that Mr. Morgan’s

supervisor at the time was Beth Schuler, and the individual reporting the incident

was Alicia Yarbrough. Doc. 34-6 at 60. The form also provided that, at the time of

the incident, Mr. Morgan was part of Hubbell’s Shipping Department and was

working as a forklift operator. Id.

      Mr. Lewis asserts that Mr. Morgan’s “operation of a forklift in an unsafe

manner is similar misconduct . . . cited for Lewis’ termination and is sufficient to

show a valid comparator.” Doc. 41 at 30. He further asserts that Mr. Morgan’s

conduct was “in violation of Defendant’s Safety Rules,” which “require that forks

be raised no more than six inches while the forklift is in motion.” Doc. 41 at 29–30

(citing Hubbell’s Safety Rule II.b.(6)). Although Mr. Lewis admits that Ms.

McLaren did not have any personal knowledge of Mr. Morgan’s forklift incident,

Doc. 51 ¶ 41; Doc. 41 ¶ 41, Mr. Lewis asserts that Ms. McLaren “was aware of

Morgan’s incident [but] she did not complete the investigation,” Doc. 41 at 30.

Further, Mr. Lewis asserts that Mr. Morgan “was not terminated or issued any

corrective discipline but instead was given the opportunity to be recertified.” Id. Mr.

Lewis asserts that, “[a]lthough Morgan could have seriously injured himself or




                                          24
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 25 of 31




others during this incident, Morgan was treated more favorably than Lewis because

Lewis was not given the opportunity to be recertified on the forklift.” Id.

      The analysis of whether Mr. Morgan is a valid comparator for Mr. Lewis

yields the same result that the analysis of Mr. McCombs as a comparator yielded.

Mr. Lewis has established that all employees at Hubbell were subjected to Hubbell’s

general Work Rules and Safety Rules, see supra at pp. 18–20, but he has not

established that he was subjected to the same rule or policy that was applied to Mr.

Morgan. Although the Incident/Accident Investigation Form for Mr. Morgan’s

forklift incident does not state a specific rule or policy that was applied, Doc. 34-6

at 60, Mr. Lewis suggests that Safety Rule II.B.(6), which prohibits forks from being

“more than six inches off the floor when the truck is moving,” Doc. 34-2 at 9, was

applied to Mr. Morgan, see Doc. 41 at 30. Mr. Lewis does not show that Safety Rule

II.B.(6), nor any other rule or policy, was applied to both Mr. Morgan and himself

following their respective forklift incidents.

      Mr. Lewis’s and Mr. Morgan’s misconduct is similar in that they were both

involved in forklift incidents, but the facts underlying those forklift incidents are

dissimilar. Mr. Lewis’s misconduct involved transporting more containers on his

forklift than is permitted by Hubbell’s Safety Rules, as well as his forklift contacting

a forklift that was in use by another employee. Mr. Morgan’s misconduct involved

his forklift mast striking a roll up door.



                                             25
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 26 of 31




      Although Mr. Lewis and Mr. Morgan operated forklifts and each received

only one disciplinary notice for their respective forklift incidents, Mr. Lewis has not

shown that Mr. Lewis and Mr. Morgan shared the same employment and disciplinary

history. For example, Mr. Lewis and Mr. Morgan were not in the same department—

Mr. Lewis was part of the BMM Molding Department and held a group leader

position at the time of his forklift incident, see Doc. 34-2 at 108, and Mr. Morgan

was part of the Shipping Department and held a forklift operator position at the time

of his forklift incident, see Doc. 34-6 at 60. Mr. Lewis has not established that these

dissimilarities are purely formal, and not material.

      Finally, Mr. Lewis and Mr. Morgan did not share the same supervisors. At the

time of Mr. Lewis’s forklift incident, Mr. Hernandez was Mr. Lewis’s supervisor.

On the day of the incident, Ms. DeFanti and Mr. Quinn suspended Mr. Lewis without

pay while a further investigation was conducted the following day by Ms. McLaren.

Doc. 34-1 at 22–24, 26, 30; Doc. 34-2 at 108–09; Doc. 34-5 at 4–5; Doc. 34-6 at 10–

11; Doc. 34-7 at 4, 20–21. After Ms. McLaren’s investigation, she terminated Mr.

Lewis’s employment with Hubbell. Doc. 34-1 at 26, 33–34; Doc. 34-5 at 16.

Conversely, Ms. McLaren did not investigate Mr. Morgan’s forklift incident, nor did

she did not have any personal knowledge of the incident. See Jones, 874 F.2d at

1542; Holley, 845 F. App’x at 889. Unlike Mr. Lewis, Mr. Morgan’s supervisor at

the time was Beth Schuler, and the individual reporting the forklift incident was



                                          26
         Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 27 of 31




Alicia Yarbrough. Accordingly, Mr. Morgan is not a valid comparator for Mr.

Lewis.

   3. David George

      On August 1, 2018, David George, who is white, drove his forklift too close

to a grinder stand and broke a mirror on his forklift. Doc. 34-5 at 39–40; Doc. 34-6

at 65. Ms. McLaren did not investigate the incident. Doc. 34-5 at 39. Mr. George

was not terminated in relation to this incident; he was given the opportunity to be

recertified. Doc. 34-6 at 65. The Incident/Accident Investigation Form documenting

Mr. George’s forklift incident provides that he “was given [a] drug test and removed

from driving lift until he has been re-certified.” Id. That form was signed by Mr.

George’s supervisor, Bill Allen, and states that Mr. George was a material handler

at the time of the incident. Id.

      Mr. Lewis asserts that Mr. George “was operating a forklift in an unsafe

manner and [that] the misconduct is similar in nature to the conduct cited for Lewis’s

termination.” Doc. 41 at 31. He further asserts that “[d]espite the Safety Rules

indicating this act is a safety violation . . . , George’s incident was considered

accidental, and he was recertified.” Id. (citing Hubbell’s Safety Rule II.b.(7)). Mr.

Lewis asserts that Mr. George “was treated more favorably than Lewis because

Lewis was not offered the same opportunity to be recertified, and in fact was

terminated.” Id.



                                         27
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 28 of 31




      Mr. George is not a valid comparator for Mr. Lewis for the same reasons that

Mr. McCombs and Mr. Morgan are not valid comparators. Mr. Lewis has not

established that he was subjected to the same rule or policy that was applied to Mr.

George; the documentation memorializing Mr. George’s forklift incident does not

reference a specific rule or policy that was violated, and Mr. Lewis has not provided

any other evidence of the specific policy applied to Mr. George.

      Mr. Lewis’s and Mr. George’s misconduct is similar in that they were both

involved in forklift incidents, but the facts underlying those forklift incidents are

dissimilar. Mr. Lewis’s misconduct involved transporting more containers on his

forklift than is permitted by Hubbell’s Safety Rules, as well as his forklift contacting

a forklift that was in use by another employee. Mr. George’s misconduct involved

his forklift’s mirror contacting a grinder stand, resulting in a broken mirror.

      Although the record reflects that both Mr. Lewis and Mr. George operated

forklifts and each received only one disciplinary notice for their respective forklift

incidents, Mr. Lewis has not shown that he and Mr. George shared the same

employment and disciplinary history. For example, Mr. Lewis and Mr. George were

not in the same department—Mr. Lewis was part of the BMM Molding Department

and held a group leader position at the time of his forklift incident, see Doc. 34-2 at

108, and Mr. George was a material handler at the time of his forklift incident, see

Doc. 34-6 at 65.



                                          28
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 29 of 31




       Finally, Mr. Lewis and Mr. George also did not share the same supervisors.

Mr. Hernandez was Mr. Lewis’s supervisor, Ms. DeFanti and Mr. Quinn suspended

Mr. Lewis, and Ms. McLaren discharged Mr. Lewis. Doc. 34-1 at 22, 26, 33–34;

Doc. 34-5 at 16. Conversely, Ms. McLaren did not investigate Mr. George’s forklift

incident, nor did she did not have any personal knowledge of the incident. Unlike

Mr. Lewis, Mr. George’s supervisor at the time was Bill Allen. Accordingly, Mr.

George is not a valid comparator for Mr. Lewis. See Jones, 874 F.2d at 1542; Holley,

845 F. App’x at 889.

    4. Stacy Williams and Gerard Burdette1

       Mr. Lewis alleges that Stacy Williams, who is white, had a forklift incident

where she hit a restroom door with her forklift and was given the opportunity to be

recertified instead of terminated. Doc. 1 ¶ 26; Doc. 34-1 at 49; Doc. 34-5 at 18.

Hubbell has no documentation of this incident. Doc. 51 ¶ 37; Doc. 41 ¶ 37. Ms.

McLaren testified that she had no knowledge of any such incident. Doc. 34-5 at 18,

25. Further, Mr. Lewis alleges that Mr. Burdette, who is white, knocked down an

air-conditioning and ventilation system with his forklift but was not terminated. Doc.

34-1 at 27–28. Hubbell has no record of any forklift incident involving Mr. Burdette.




1
 Mr. Burdette has been identified on the record as “Gerard,” “Gerrard,” and “Jarrod.” See Doc.
34-1 at 27; Doc. 34-5 at 19; Doc. 41 ¶ 82.


                                             29
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 30 of 31




Doc. 51 ¶ 36; Doc. 41 ¶ 36. Ms. McLaren testified that she was unaware of any such

incident. Doc. 34-5 at 19, 25, 39.

      Mr. Lewis’s only reference to either Ms. Williams or Mr. Burdette in his

response is to assert that they “have forklift incidents that received no investigation

or disciplinary action, and were instead recertified on the forklift.” Doc. 41 at 32.

Mr. Lewis does not offer any evidence (other than his own testimony) to establish

that these two proffered comparators are similarly situated. See Doc. 34-1 at 27–28,

40, 49.

      IV.    CONCLUSION

      Although Mr. Lewis and each of his proffered comparators were involved in

forklift incidents, none of the comparators’ incidents involved transporting loads that

were too large, nor did the comparators’ forklifts contact another forklift that was

being driven by another employee. Additionally, other than Mr. McCombs, none of

the proffered comparators shared the same supervisors as Mr. Lewis. Moreover,

none of the supervisors that Mr. Lewis shared with Mr. McCombs played an active

role in Hubbell’s response to Mr. Lewis’s forklift incident, and none of the

supervisors that were the decisionmakers regarding Mr. Lewis’s suspension and

termination had personal knowledge of or were involved in Hubbell’s response to

Mr. McCombs’s forklift incidents. Accordingly, the court finds that Mr. Lewis has




                                          30
       Case 2:19-cv-00832-AMM Document 52 Filed 06/11/21 Page 31 of 31




not met his initial burden of establishing that he and his proffered comparators are

“similarly situated in all material respects.” Lewis, 918 F.3d at 1229.

      For the foregoing reasons, Hubbell established “that there is no genuine

dispute as to any material fact and [that Hubbell] is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). Accordingly, Hubbell’s motion for summary

judgment, Doc. 32, is GRANTED.

      DONE and ORDERED this 11th day of June, 2021.



                                     _________________________________
                                     ANNA M. MANASCO
                                     UNITED STATES DISTRICT JUDGE




                                          31
